DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11172232B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1 and 2 of the instant application are encompassed by limitations recited in claims 1and 3 of the patent U.S. 11172232B2. See below:
Instant Application 17482671
U.S. Patent No. 11,012695 B2
1. A method of decoding video data, the method comprising: receiving a profile tier level syntax structure included in a sequence parameter set; parsing a first syntax element, from the profile tier level syntax structure, indicating whether or not a level information for a sub-layer is present in the profile tier level syntax structure; parsing a second syntax element, from the profile tier level syntax structure, indicating the level information for the sub-layer with a sub-layer index in a range of 0 to a maximum number of sub-layers minus 2 based on the first syntax element; and in a case that the second syntax element with an index i is not present, inferring a value of the second syntax element with the index i equal to a value of the second syntax element with an index (i + 1).
1. A method of signaling level information for video data, the method comprising: signaling a first syntax element indicating a profile; signaling a second syntax element indicating a context; signaling a third syntax element indicating a level; sending a profile tier level syntax structure including the first syntax element, second syntax element and third syntax element, wherein the first syntax element, the second syntax element and the third syntax element are located on a top of the profile tier level syntax structure, and wherein the third syntax element immediately follows the second syntax element.
3. The method of claim 2 further comprising: for indices in a range of 0 to a maximum number of sub-layers minus 2, determining whether or not a fourth syntax element, with an index, indicating level information for a sub-layer is present; and in a case that the fourth syntax element with an index i is not present, inferring a value of the fourth syntax element with the index i equal to a value of the fourth syntax element with an index (i + 1).
2. A device of decoding video data, the device comprising one or more processors configured to: receive a profile tier level syntax structure included in a sequence parameter set; parse a first syntax element, from the profile tier level syntax structure, indicating whether or not a level information for a sub-layer is present in the profile tier level syntax structure; parse a second syntax element, from the profile tier level syntax structure, indicating the level information for the sub-layer with a sub-layer index in a range of 0 to a maximum number of sub-layers minus 2 based on the first syntax element; and in a case that the second syntax element with an index i is not present, infer a value of the second syntax element with the index i equal to a value of the second syntax element with an index (i + 1)
1. A method of signaling level information for video data, the method comprising: signaling a first syntax element indicating a profile; signaling a second syntax element indicating a context; signaling a third syntax element indicating a level; sending a profile tier level syntax structure including the first syntax element, second syntax element and third syntax element, wherein the first syntax element, the second syntax element and the third syntax element are located on a top of the profile tier level syntax structure, and wherein the third syntax element immediately follows the second syntax element.
3. The method of claim 2 further comprising: for indices in a range of 0 to a maximum number of sub-layers minus 2, determining whether or not a fourth syntax element, with an index, indicating level information for a sub-layer is present; and in a case that the fourth syntax element with an index i is not present, inferring a value of the fourth syntax element with the index i equal to a value of the fourth syntax element with an index (i + 1).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (2)as being anticipated by Bross et al. (Versatile Video Coding (Draft 5), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 14th Meeting: Geneva, CH, 19–27 Mar. 2019 ), hereinafter referred to as Bross.
Regarding claim 1, Bross discloses method of decoding video data, the method comprising:
receiving a profile tier level syntax structure included in a sequence parameter set (See Section 7.3.2.3  - sequence parameter set comprising  profile_tier_level());
parsing a first syntax element, from the profile tier level syntax structure, indicating whether or not a level information for a sub-layer is present in the profile tier level syntax structure (See Section 7.3.3.1  and 7.4.4.1- sub_layer_level_present_flag[ i ]);
parsing a second syntax element, from the profile tier level syntax structure, indicating the level information for the sub-layer with a sub-layer index in a range of 0 to a maximum number of sub-layers minus 2 based on the first syntax element (See Section 7.3.3.1 - sub_layer_level_idc[ i ]).
Examiner notes that the limitation “ in a case that the second syntax element with an index i is not present, inferring a value of the second syntax element with the index i equal to a value of the second syntax element with an index (i+1)” is not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without either the condition happening. See MPEP 2111.04.	
Regarding claim 2, claim 2 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486